
	
		I
		111th CONGRESS
		1st Session
		H. R. 253
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Hastings of
			 Florida (for himself, Ms.
			 Matsui, and Ms. Corrine Brown of
			 Florida) introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Election Assistance Commission to make
		  grants to States to carry out election administration improvement
		  plans.
	
	
		1.Short TitleThis Act may be cited as the Critical
			 Election Infrastructure Act of 2009.
		2.FindingsCongress finds the following:
			(1)Roughly 130 million votes were cast in the
			 United States in the November 2008 general election, representing over 61
			 percent of the Nation’s population.
			(2)Hundreds of
			 thousands of individuals were forced to wait in lines for 5 hours or longer in
			 order to cast their votes, both during early voting periods and on Election
			 Day.
			(3)Hundreds of
			 jurisdictions lacked the necessary equipment and personnel to speedily and
			 efficiently meet the needs of such large turnout.
			3.Grants to States
			 for Election Administration Improvements
			(a)Grants
			 AuthorizedThe Election
			 Assistance Commission (hereafter referred to as the Commission)
			 shall make grants to eligible States to carry out election administration
			 improvement plans.
			(b)Plans
			 DescribedFor purposes of
			 this Act, an election administration improvement plan is a plan established by
			 a State to promote efficiency and fairness in the operation of polling places
			 at which individuals cast ballots in elections for Federal office held in the
			 State (including early voting sites), which may include the acquisition of
			 additional voting systems and equipment, improved training of election
			 administration officials, and the allocation of additional election
			 administration officials to polling places serving greater numbers of
			 voters.
			(c)EligibilityA
			 State is eligible to receive a grant under this Act if it submits to the
			 Commission (at such time and in such form as the Commission may require) an
			 application containing—
				(1)the State’s
			 election administration improvement plan;
				(2)a
			 description of how the State will use the funds provided under the grant to
			 carry out the plan; and
				(3)such other
			 information and certifications as the Commission may require.
				(d)Amount of
			 GrantThe amount of the grant made to an eligible State under
			 this Act shall be determined by the Commission, taking into account the
			 contents of application submitted by the State under subsection (c), the amount
			 of funds available for grants to all States, and such other factors as the
			 Commission considers appropriate.
			(e)State
			 DefinedIn this Act, the term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
			4.Authorization of
			 Appropriations
			(a)In
			 GeneralThere are authorized
			 to be appropriated for grants under this Act $250,000,000 for each of the
			 fiscal years 2009 through 2012.
			(b)Continuing
			 Availability of FundsAny amounts appropriated pursuant to the
			 authorization under this section shall remain available until expended.
			
